Title: From Alexander Hamilton to Benjamin Wells, 3 March 1800
From: Hamilton, Alexander
To: Wells, Benjamin

New York March 3rd 1800
Sir
I have received your letter of the first instant, as well as previous letters on the same subject; and altho’ I have returned no answer, yet, I have not failed to express an opinion in favour of your claim to the Secretary of the Treasury. It appears to me that officers of the United States who sustain injury, in consequence of their exertions to carry the laws into effect, ought to be indemnified by the public. Policy requires it, as nothing can have a greater tendency to make them zealous in the discharge of their duty. Justice equally requires it, as the injuries, in these cases, are generally committed by persons in disguise, and it is, of course, impossible to obtain redress by civil prosecution. The committee of Claims, however, appear to have viewed the subject in a different light. I am sorry for it, but it does not belong to me to rejudge their decision.
Mr. Wells

